         Case 3:18-md-02843-VC Document 375 Filed 02/18/20 Page 1 of 2




 Orin Snyder (pro hac vice)                        Joshua S. Lipshutz (SBN 242557)
   osnyder@gibsondunn.com                            jlipshutz@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP                       GIBSON, DUNN & CRUTCHER LLP
 200 Park Avenue                                   1050 Connecticut Avenue, N.W.
 New York, NY 10166-0193                           Washington, DC 20036-5306
 Telephone: 212.351.4000                           Telephone: 202.955.8500
 Facsimile: 212.351.4035                           Facsimile: 202.467.0539

 Kristin A. Linsley (SBN 154148)                   Martie Kutscher (SBN 302650)
   klinsley@gibsondunn.com                           mkutscherclark@gibsondunn.com
 Brian M. Lutz (SBN 255976)                        GIBSON, DUNN & CRUTCHER LLP
   blutz@gibsondunn.com                            1881 Page Mill Road
 GIBSON, DUNN & CRUTCHER LLP                       Palo Alto, CA 94304-1211
 555 Mission Street, Suite 3000                    Telephone: 650-849-5300
 San Francisco, CA 94105-0921                      Facsimile: 650-849-5048
 Telephone: 415.393.8200
 Facsimile: 415.393.8306

 Attorneys for Defendant Facebook, Inc.,


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



IN RE: FACEBOOK, INC. CONSUMER                          CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION,
                                                        [PROPOSED] ORDER DENYING
                                                        PLAINTIFFS’ DISCOVERY MOTION
This document relates to:

ALL ACTIONS




       Having considered the parties’ joint discovery letter, Plaintiffs’ requests for: (i) an order

extending the relevant production period to January 1, 2007 for all categories of materials; and

(ii) for an order requiring Facebook to produce a privilege log linked to each production within

30 days of that production are DENIED. The Court reminds Plaintiffs of their obligation to
exhaust meet and confer efforts before burdening the Court with discovery disputes.



                            [PROPOSED] ORDER – CASE NO. 3:18-MD-02843-VC
       Case 3:18-md-02843-VC Document 375 Filed 02/18/20 Page 2 of 2



IT IS SO ORDERED.



DATE:___________________              _____________________________________

                                      United States District Judge Vince Chhabria




                                         2
                    [PROPOSED] ORDER – CASE NO. 3:18-MD-02843-VC
